Citation Nr: 0531253	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss, from September 20, 2003 
to May 16, 2005.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral hearing loss on and after May 17, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The appellant had active military service from January 1943 
to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).  


FINDINGS OF FACT

1.  On a VA audiometry examination, dated on September 20, 
2003, the appellant's average right ear pure tone air 
conduction threshold for frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz (pertinent frequencies) was 64 decibels; his 
speech discrimination was 88 percent correct in the right 
ear, which correlates to Level III hearing acuity.  

2.  On a VA audiometry examination, dated on September 20, 
2003, the appellant's average left ear pure tone air 
conduction threshold for the pertinent frequencies was 90 
decibels; his speech discrimination was 88 percent correct in 
the left ear, which correlates to Level VIII hearing acuity.  

3.  On a VA audiometry examination, dated on May 17, 2005, 
the appellant's average right ear pure tone air conduction 
threshold for the pertinent frequencies was 83 decibels; his 
speech discrimination was 76 percent correct in the right 
ear, which correlates to Level VII hearing acuity.

4.  On a VA audiometry examination, dated on May 17, 2005, 
the appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 94 decibels; his 
speech discrimination was 72 percent correct in the left ear, 
which correlates to Level IX hearing acuity.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for bilateral hearing loss, from September 20, 2003 
to May 16, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2005).  

2.  From May 17, 2005, the criteria for an evaluation of 50 
percent for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a), (b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

In October 2001, the appellant filed a claim of entitlement 
to service connection for bilateral hearing loss.  By a June 
2002 rating decision, the RO denied the appellant's claim for 
service connection for bilateral hearing loss.  The appellant 
filed a notice of disagreement in July 2002.  In a February 
2003 rating action, the RO granted the appellant's claim for 
service connection for bilateral hearing loss and assigned a 
10 percent disability rating, effective from October 9, 2001.  
The appellant disagreed with the evaluation and initiated an 
appeal.  In a December 2003 rating action, the RO increased 
the disability rating for the appellant's service-connected 
bilateral hearing loss from 10 percent to 20 percent 
disabling, effective from September 20, 2003.      

In an April 2005 decision, the Board denied the appellant's 
claim of entitlement to an initial disability evaluation in 
excess of 10 percent for bilateral hearing loss, from October 
9, 2001 to September 19, 2003.  However, the Board remanded 
the appellant's claim of entitlement to a disability 
evaluation in excess of 20 percent for bilateral hearing loss 
on and after September 20, 2003, for additional development.  
Subsequently, by a July 2005 rating action, the RO increased 
the disability rating for the appellant's service-connected 
bilateral hearing loss from 20 percent to 30 percent 
disabling, effective from May 17, 2005.   

It has been determined by VA's Office of the General Counsel 
that, when a claim is granted and the veteran submits a 
notice of disagreement as to a "downstream element" of such 
claim, such as the rating percentage, notice under the 
provisions of 38 U.S.C.A. § 5103(a) is not required as to the 
secondary claim raised in the notice of disagreement.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, it is 
not necessary to scrutinize the quality of notice afforded 
the appellant, as notice was not required for the issues of 
entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss, from September 20, 2003 
to May 16, 2005, and entitlement to a disability evaluation 
in excess of 30 percent for bilateral hearing loss on and 
after May 17, 2005.   

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

In regard to the issues on appeal, there is no indication 
that there is additional evidence that has not been obtained 
and that would be pertinent to the present claims.  The 
appellant's VA post service clinical records are associated 
with the claims file.  In addition, the appellant underwent 
VA examinations for his bilateral hearing loss in September 
2003 and May 2005.  Therefore, based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to his claims.  
Accordingly, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

II.  Factual Background

VA Medical Center (VAMC) outpatient treatment records, from 
October 1999 to September 2001, show that in October 1999, 
the appellant was diagnosed with bilateral hearing loss.  
According to the records, in December 1999, the appellant was 
given bilateral hearing aids.  The records reflect that in 
September 2001, the appellant underwent an audiological 
evaluation which was reported to reveal a bilateral, mild to 
severe sensorineural hearing loss.

In April 2002, the appellant underwent a VA audiological 
evaluation.  At that time, he stated that due to his 
bilateral hearing loss, he had difficulties with "everyday 
communication."  The audiological examination revealed that 
the appellant had pure tone air conduction threshold levels 
in the right ear at 1,000, 2,000, 3,000, and 4,000 Hertz of 
40, 45, 60, 70, and 95 decibels, respectively, with a pure 
tone average of 70 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 65, 80, 90, and 120 decibels, respectively, with a pure 
tone average of 89 decibels.  Speech discrimination 
percentages were 92 percent in his right ear and 64 percent 
in his left ear.  The examiner interpreted the results as 
showing moderate to profound mixed hearing loss for the right 
ear, and severe to profound mixed hearing loss for the left 
ear.  Word recognition scores were described as mildly 
reduced for the right ear and significantly reduced for the 
left ear, and were in agreement with the degree and 
configuration of the audiogram.

A VAMC outpatient treatment record shows that in July 2002, 
the appellant's hearing aid was adjusted.

By a February 2003 rating action, the RO granted the 
appellant's claim for service connection for bilateral 
hearing loss.  At that time, the RO assigned a 10 percent 
disability rating under the provisions of 38 C.F.R. § 4.85, 
Diagnostic Code 6100 for the appellant's service-connected 
bilateral hearing loss, effective from October 9, 2001.

A private audiological evaluation report, dated in January 
2003, shows a mild sloping to severe mixed hearing loss on 
the right, and a moderate sloping to severe mixed hearing 
loss on the left.  According to the examiner, severe 
recruitment was present, bilaterally.

On September 20, 2003, the appellant underwent a VA 
audiological evaluation.  The audiological examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 1,000, 2,000, 3,000, and 
4,000 Hertz of 45, 60, 65, and 85 decibels, respectively, 
with a pure tone average of 64 decibels.  In the left ear for 
the same frequencies, he had pure tone air conduction 
threshold levels of 65, 80, 95, and 120 decibels, 
respectively, with a pure tone average of 90 decibels.  
Speech discrimination percentages were 88 percent, 
bilaterally.  The examiner interpreted the results as showing 
bilateral moderate to severe sensorineural hearing loss, with 
mildly reduced word recognition and normal tympanometry.      

In a December 2003 rating action, the RO increased the 
disability rating for the appellant's service-connected 
bilateral hearing loss from 10 percent to 20 percent 
disabling under Diagnostic Code 6100, effective from 
September 20, 2003.

By an April 2005 decision, the Board denied the appellant's 
claim of entitlement to an initial disability evaluation in 
excess of 10 percent for bilateral hearing loss, from October 
9, 2001 to September 19, 2003.  In regard to the appellant's 
claim of entitlement to an evaluation in excess of 20 percent 
for bilateral hearing loss on and after September 20, 2003, 
the Board remanded the aforementioned issue to the RO for 
additional development.  

On May 17, 2005, the appellant underwent a VA audiological 
evaluation.  In the May 2005 examination report, the examiner 
noted that at the time of the audiological examination, the 
appellant's claims file was unavailable.  The audiological 
examination revealed pure tone air conduction threshold 
levels in the right ear at 1,000, 2,000, 3,000, and 4,000 
Hertz of 65, 75, 90, and 100 decibels, respectively, with a 
pure tone average of 83 decibels.  In the left ear for the 
same frequencies, he had pure tone air conduction threshold 
levels of 80, 90, 100, and 105 decibels, respectively, with a 
pure tone average of 94 decibels.  Speech discrimination 
percentages were 76 percent in his right ear and 72 percent 
in his left ear.  The examiner interpreted the results as 
showing moderate to severe sensorineural hearing loss in the 
right ear, and severe sensorineural hearing loss in the left 
ear.  According to the examiner, the appellant displayed non-
organic behavior and required repeated instruction and 
testing.  The examiner noted that the reported results were 
believed to be elevated, but were the best estimates of the 
appellant's organic levels of hearing that could be obtained 
at that time.  In July 2005, the examiner provided an 
addendum to the May 2005 examination report and noted that he 
had reviewed the appellant's claims file and that the results 
remained unchanged.      

By a July 2005 rating action, the RO increased the disability 
rating for the appellant's service-connected bilateral 
hearing loss from 20 percent to 30 percent disabling under 
Diagnostic Code 6100, effective from May 17, 2005.   

III.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  38 C.F.R. § 4.85.  The "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  In Fenderson, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126.

In the February 2003 rating action, the appellant's claim for 
entitlement to service connection for bilateral hearing loss 
was granted and a 10 percent disability rating was assigned 
under Diagnostic Code 6100, effective from October 9, 2001.  
As the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 126.  In this 
regard, as previously stated, by an April 2005 decision, the 
Board denied the appellant's claim of entitlement to an 
initial disability evaluation in excess of 10 percent for 
bilateral hearing loss, from October 9, 2001 to September 19, 
2003.  However, given that the RO in a June 2005 rating 
action, increased the disability rating for the appellant's 
service-connected bilateral hearing loss from 10 percent to 
20 percent disabling, effective from September 20, 2002, and 
in a July 2005 rating action, the RO increased the disability 
rating for the appellant's service-connected bilateral 
hearing loss from 20 percent to 30 percent disabling, 
effective from May 17, 2005, the issues on appeal have been 
characterized as entitlement to a disability evaluation in 
excess of 20 percent for bilateral hearing loss, from 
September 20, 2003 to May 16, 2005, and entitlement to a 
disability evaluation in excess of 30 percent for bilateral 
hearing loss on and after May 17, 2005.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four pertinent frequencies is 55 decibels or 
more.  In those cases, Roman numeral designation for hearing 
impairment is derived from either Table VI or Table VIa, 
whichever results in the higher numeral, with each ear 
evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, 
when the pure tone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the Roman 
numeral designation for hearing impairment will be derived 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(b).  That numeral will then 
be elevated to the next higher Roman numeral, with each ear 
evaluated separately.  Id. 

In regard to the appellant's claim for entitlement to a 
disability evaluation in excess of 20 percent for bilateral 
hearing loss, from September 20, 2003 to May 16, 2005, the 
Board notes that the only pertinent evidence of record from 
that period of time is the September 20, 2003 VA audiological 
examination report.  The audiological findings from the 
appellant's September 2003 VA audiological evaluation 
translate into Level III hearing loss for the right ear and 
Level IV hearing loss for the left ear under the provisions 
of 38 C.F.R. § 4.85, which corresponds to a 10 percent 
disability evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.  In regard to the appellant's right ear, the 
appellant's test results do not demonstrate either a pure 
tone threshold of 55 decibels or more in all four 
frequencies, or a pure tone threshold of 30 decibels or less 
at 1,000 Hertz and a pure tone threshold of 70 decibels or 
more at 2,000 Hertz.  Thus, the appellant is not entitled to 
consideration under the provisions of 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment in the right ear 
for the period of time from September 20, 2003 to May 16, 
2005.  However, the appellant is entitled to consideration 
under the provisions of 38 C.F.R. § 4.86(a) for exceptional 
patterns of hearing impairment in the left ear for the period 
of time from September 20, 2003 to May 16, 2005.  In this 
regard, upon a review of the appellant's September 2003 VA 
audiological examination report, the pure tone threshold in 
each of the four specified frequencies was greater than 55 in 
the left ear.  Therefore, when the September 2003 VA 
audiological examination results for the left ear are applied 
to Table VIa, a Level VIII designation results.  Numeric 
designations of Level III hearing acuity and Level VIII 
hearing acuity correspond to a 20 percent disability rating.  
See 38 C.F.R. § 4.85, Diagnostic Code 6100.     

As stated above, the assignment of disability evaluations for 
hearing impairment is a purely mechanical application of the 
rating criteria.  See Lendenmann, 3 Vet. App. at 349.  Thus, 
based on the aforementioned audiometric findings, the 20 
percent evaluation in effect for the appellant's service-
connected bilateral hearing loss, for the period of time from 
September 20, 2003 to May 16, 2005, is appropriate, and 
entitlement to an initial evaluation in excess of 20 percent 
for the period of time from September 20, 2003 to May 16, 
2005, is not warranted.  The 20 percent disability evaluation 
is the highest rating warranted for the period of time from 
September 20, 2003 to May 16, 2005.  See Fenderson, 12 Vet. 
App. at 126.

In regard to the appellant's claim for entitlement to a 
disability evaluation in excess of 30 percent for bilateral 
hearing loss on and after May 17, 2005, the findings of the 
May 17, 2005, VA audiological examination report show Level V 
hearing acuity in the right ear and Level VII hearing acuity 
in the left ear under the provisions of 38 C.F.R. § 4.85.  
However, on this examination, the pure tone threshold in each 
of the four specified frequencies was greater than 55, 
bilaterally, such that Table VIa can be used when calculating 
the level of impairment.  38 C.F.R. § 4.86(a).  Thus, the 
audiological findings from the appellant's audiometric 
examination on May 17, 2005 translate into Level VII hearing 
loss in the right ear and Level IX in the left ear.  Id.  
This corresponds to a 50 percent evaluation under Diagnostic 
Code 6100.  38 C.F.R. § 4.85, Table VII.  Accordingly, a 50 
percent rating, but no more, is warranted from May 17, 2005.  
See Lendenmann, 3 Vet. App. at 349.  


ORDER

A disability evaluation in excess of 20 percent for bilateral 
hearing loss, from September 20, 2003 to May 16, 2005, is 
denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, a 50 percent evaluation for bilateral 
hearing loss is granted from May 17, 2005.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


